Citation Nr: 0213963	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-16 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
bicipital tendinitis, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

The veteran's right (major) shoulder bicipital tendinitis is 
manifested by not more than arm limitation of motion which, 
considering flare-ups, most nearly approximates midway 
between side and shoulder level, with no swelling or 
deformity on examination; x-ray findings show degenerative 
joint disease without shoulder separation.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for right shoulder 
bicipital tendinitis, but no more, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5201 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was carefully and thoroughly developed by the RO in 
such a way that the requirements of the duty to inform as set 
forth in the VCAA have been met.  Specifically, as to the 
duty to inform, the RO sent the veteran a letter regarding 
the development of his claim.  Moreover, the veteran was 
informed of the requirements for an increased rating in the 
Statement of the Case as well as in the Supplemental 
Statements of the Case issued in August 2001 and January 
2002. 

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran has been afforded VA examination and 
that private records identified by the veteran have been 
obtained.  Since the communications and actions by the VA 
meet the standard set forth by the VCAA, the Board finds that 
no further development is needed.




II. Rating Issue

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).

The veteran sought increased ratings in January 1998.  At 
that time, service connection for the right shoulder 
disability, along with a 10 percent rating, was in effect 
since 1992.  Where an increased rating is at issue, the 
present level of the disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  During the 
course of the appeal, the rating for the veteran's right 
bicipital tendonitis was increased to 20 percent, effective 
from January 1998.  For the reasons that follow, the Board 
will grant a 30 percent evaluation, and no more, for that 
service-connected disorder.  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected right shoulder bicipital 
tendinitis has been evaluated under Diagnostics Code (DC) 
5024-5203 pertaining to tenosynovitis and impairment of the 
clavicle or scapula, respectively.  DC 5024 provides that 
tendinitis be rated on limitation of motion of the affected 
part.  DC 5203 provides that impairment of the scapula or 
clavicle with dislocation or nonunion with loose movement is 
rated at 20 percent.  DC 5201 provides that limitation of 
motion of the arm at midway between side and shoulder level 
warrants a 30 percent rating for the major hand.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5203, 5201 (2001).  
It is noted that the veteran's right hand is his dominant or 
major hand.  38 C.F.R. § 4.69 (2001).

VA treatment records dated from the date of claim to the 
present show that the veteran has had complaints of right 
shoulder tendinitis.  A report of VA examination dated in 
December 1999 revealed degenerative joint disease of the 
right shoulder along with right bicipital tendinitis with 
phrenic nerve palsy which should not prevent sedentary 
employment in the opinion of the examiner.  Range of motion 
of the right arm appeared full.  

Additional VA inpatient and outpatient treatment records show 
considerable treatment for other medical problems but are 
silent as to the right shoulder bicipital tendinitis. 

A report of VA examination for the shoulder dated in November 
2001 shows a diagnosis of right shoulder rotator cuff injury 
with subsequent development of osteoarthritis and residuals 
of pain and decreased range of motion.  The veteran reported 
that the pain had been present since a toboggan accident in 
about 1965 in service.  The right shoulder showed no edema or 
scarring.  It was tender over the acromioclavicular joint and 
there was crepitance.  Range of motion of the right shoulder 
was measured as follows: flexion to 110 degrees and then 
grimacing and then stopping at 120 degrees.  Adding two pound 
weights, flexion was reduced to 90 degrees with pain 
evidence.  Abduction was to 120 degrees, with pain starting 
at 100 degrees.  It reduces to 90 degrees with a two pound 
weight.  External rotation stops at 45 degrees due to pain.  
The veteran reported problems with overhead work.  It was 
noted that the veteran was right hand dominant.  Increased 
pain and weakness were reportedly present during flare-ups.  
The examiner opined that the pain effectively reduced the 
range of motion to 80 to 90 degrees of flexion and abduction 
during flare-ups.  Right shoulder arthritis was noted.  The 
examiner also noted that the shoulder injury would basically 
restrict the veteran but would not preclude sedentary work. 

The veteran has urged, through testimony and written 
statements, that his shoulder disability warrants an 
increased rating.  He cites to pain, weakness and limited 
range of motion for support of his assertion.  

Resolving reasonable doubt in the veteran's favor, the 
veteran's service-connected right shoulder bicipital 
tendinitis is manifested by signs and symptoms consistent 
with a 30 percent evaluation at all times relevant to the 
decision.  That is, the evidence most nearly approximates the 
criteria for a 30 percent rating under DC 5024-5201.  
Considering the DeLuca criteria as specifically set forth by 
the VA examiner in November 2001, the veteran is restricted, 
during flare-ups, to either shoulder level or less.  Again, 
the Board will resolve reasonable doubt in the veteran's 
favor and find that motion is limited to less than shoulder 
level, 80 degrees.  Owing to the complaints and the objective 
indicators, as well as the opinion of the examiner, the Board 
thus finds the veteran's right arm more nearly approximates 
limited motion midway between side and shoulder level.  Thus, 
a 30 percent rating is warranted under the criteria of DC 
5201.  

However, an evaluation in excess of 30 percent is not 
warranted.  The Board stresses that the veteran in no way 
exceeds the criteria for a 30 percent rating under 5201 or 
any other diagnostic code for right shoulder bicipital 
tendinitis.  In fact, the criteria for DC 5201 are not met 
but rather, considering the DeLuca factors, owing to the 
flare-ups, and considering 38 C.F.R. §§ 3.102 and 4.7, a 30 
percent rating is warranted in this case.  

III.  Additional Consideration

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that his service-connected bicipital right shoulder 
tendinitis has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization during 
the pendency of this appeal.  In this regard, it was noted in 
the November 2001 VA examination report that the veteran has 
been unemployed since 1997 due to multiple medical problems, 
but the reported problems did not include his service-
connected right shoulder.  Thus, considering the entire 
record, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001).


ORDER

An evaluation of 30 percent for right shoulder bicipital 
tendinitis, but no more, is granted, subject to the laws 
governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

